United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-3344
                                 _____________

Patricia Peters,                           *
                                           *
              Plaintiff - Appellant,       *
                                           *
       v.                                  *
                                           *
Marvin Runyon, in his official             *
capacity as Postmaster General of the      *
United States,                             *
                                           * Appeal from the United States
              Defendant - Appellee,        * District Court for the
                                           * Western District of Missouri.
Pat Barba, in her individual and           *
official capacity as Manager of            *        [UNPUBLISHED]
Customer Service, Kansas City Area         *
United States Postal Service; James        *
Wood, in his individual and official       *
capacity as Postmaster, Kansas City,       *
Missouri; Phil Stabler, in his             *
individual and official capacity as        *
Manager of Customer Service, Kansas *
City Area, United States Postal Service, *
                                           *
              Defendants.                  *
                                     _____________

                               Submitted: March 10, 1998
                                   Filed: March 18, 1998
                                _____________
Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.

       The District Court1 dismissed plaintiff's employment-discrimination complaint
for lack of subject matter jurisdiction. Plaintiff appeals. Finding no error of law, we
affirm on the basis of the District Court's thorough and well-reasoned opinion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-